Case 20-32633-sgj11 Doc 10 Filed 10/23/20

Prank J. Wright

Texas Bat No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC

Entered 10/23/20 19:47:13

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

Page 1 of 13

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
et al,’ N
DEBTOR. § Joint Administration Requested

 

 

The Debtors in these Chapter 11 cases, along with the last four digits of each Debtox’s federal tax identification
number, inchide: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966);
Movie Grill Concepts Trademark Holdings, LLC (3096), Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts
IH, Ltd. (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC 736); Movie Grill Concepts
VI, Ltd. (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts
XT, LLC (2837), Movie Grill Concepts XTI, LLC (6040); Movie Guzill Concepts XII, LLC (5299); Movie Grill
Concepts XIV, LLC (4709), Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie
Gull Concepts XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLITI, LLC
(9721); Movie Grill Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts
XY, LLC (4939); Movie Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill
Concepts XVIII, LLC (8322); Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508);
Movie Grill Concepts XXII, LLC (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXTIX,
LLC (5857); Movie Grill Concepts XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill
Concepts XXVI, LLC (4427); Movie Guill Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC
(1431); Movie Grill Concepts XX°XI, LLC G223); Movie Grill Concepts XXXII, LLC (0196); Movie Guill Concepts
XXX, LLC (1505); Movie Grill Concepts XXXIV, LLC (9770); Movie Grill Concepts XXXITX, LLC (3605);
Movie Grill Concepts XXXV, LLC (0571); Movie Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts
XXXVI, LLC (6401); Movie Grill Concepts XXXVIII, LLC (9657); Movie Grill Concepts XXIII, LLC (7893);
Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie Grill Concepts XI, LLC (2837); Movie Grill Concepts
XLI, LLC (4624); Movie Guill Concepts XLVI, LLC (2344); Movie Grill Concepts XLVI, LLC (5866), Movie Grill
Concepts XLVII, LLC (8601); Movie Grill Concepts XLIX, LLC (0537); Movie Grill Concepts L, LLC (6940);
Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LIT, LLC (8624); Movie Grill Concepts LII, LLC
(3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts LV, LLC (4699); Movie Grill Partners 3, LLC
(4200), Movie Guill Partners 4, LLC (1363); Movie Grill Partners 6, LLC 3334); and MGC Management I, LLC
(3224),

 

DEBTORS’ MOTION TO CONTINUE INSURANCE POLICIES Page 1 of 8
Case 20-32633-sgj11 Doc 10 Filed 10/23/20 Entered 10/23/20 19:47:13 Page 2 of 13

DEBTORS’ EMERGENCY MOTION FOR AUTHORIZATION TO (1) CONTINUE
TO ADMINISTER ALL INSURANCE POLICIES AND RELATED AGREEMENTS;
AND (IT) HONOR CERTAIN OBLIGATIONS IN RESPECT THEREOF

Studio Movie Grill Holdings, LLC and its debtor affiliates (the “Debtors” or “SMG”), by
and through their proposed undersigned counsel, file this Evergency Motion for Authorization to (1)

Continue to Administer Al Insurance Policies and Related Agreements; and (I) Honor Certain Obligations in

Respect Thereof (the “Motion”), seeking the entry of an order authorizing and enabling the Debtors’ to

 

continue administration of existing insurance policies and related agreements and obligations. In
support of this Motion, the Debtors would respectfully show the Court as follows:

I.
JURISDICTION AND VENUE

1. This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and 1334.
This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this District
pursuant to 28 U.S.C. § 1408. The statutory predicates for the relief requested herein are Sections
365(a) and 554(a) of Title 11 of the United States Code (the “Bankruptcy Code”) and Rule 6006 of
the FEDERAL RULES OF BANKRUPTCY PROCEDURE (the “Bankruptcy Rules’).

II.
BACKGROUND

2. On October 23, 2020 (the “Petition Date”), the Debtors each filed voluntary
petitions for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, ef seq.
(the “Bankruptcy Code”), thereby initiating the above-captioned bankruptcy cases (the “Chapter 11
Cases”). The Debtors continue to manage and operate their businesses as debtors-in-possession
pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

3. An official committee of unsecured creditors has yet to be appointed in these
Chapter 11 Cases. Further, no trustee or examiner has been requested or appointed in these Chapter

11 Cases.

 

DEBTORS’ MOTION TO CONTINUE INSURANCE POLICIES Page 2 of 8
 

Case 20-32633-sgj11 Doc 10 Filed 10/23/20 Entered 10/23/20 19:47:13 Page 3of13

4, SMG is engaged in the dine-in movie theater business. In addition to its movie
offerings, SMG’s theaters include a bar and lounge area, with direct to seat service for guests before
and during their movies. Specifically, SMG operates 33 movies theaters in 10 states, including
Arizona, California, Florida, Georgia, Illinois, Indiana North Carolina, Pennsylvania, Texas, and
Virginia. All theaters operate under the brand name “Studio Movie Grill.”

5, A detailed description of the Debtors and their businesses, and the facts and
circumstances supporting the Motion and the Debtors’ Chapter 11 Cases are set forth in greater
detail in the Declaration of William Snyder, CRO of the Debtors, in Support of the Debtors’ Chapter 11 Petitions
and First Day Motion (the “Snyder Declaration”), which was filed on the Petition Date and is
incorporated by reference in this Motion.

IV.
SUMMARY OF INSURANCE POLICIES

6. In the ordinary course of their business, the Debtors maintain approximately fifteen
(15) insurance policies (collectively, the “Insurance Policies” and each individually an “Insurance
Policy’’) that are administered by various third-party insurance carriers, including Liberty Mutual, C
N A, Chubb, Travelers, Lloyds of London, Starstone, Endurance, and Voyager (collectively, the
“Insurance Carriers” and each individually an “Insurance Carrier”). The Insurance Policies provide
necessaty coverage for, among other things, the Debtors’ property, general liability, D& O lability,
workers compensation, and umbrella coverage. The Insurance Policies are essential to the ongoing
operation of the Debtors’ business. The Debtors’ annual aggregate premium payments for the
Insurance Policies are approximately $1,883,391.00.

7. A list of the Debtors’ active Insurance Policies, with insurance company nate,
coverage type, policy number, estimated annual premium, and policy term dates is attached as
Exhibit “A”. These Insurance Policies provide coverage for the Debtors as well as non-debtor

affiliates. The Insurance Policies are renewed annually in July. Swingle Collins & Associates is the

 

DEBTORS’ MOTION TO CONTINUE INSURANCE POLICIES Page 3 of 8
Case 20-32633-sgj11 Doc 10 Filed 10/23/20 Entered 10/23/20 19:47:13 Page 4of13

insurance broker for the Debtors’ and it collects certain fees associated with each policies purchased.

8. The Debtors’ have further entered into a Premium Finance Agreements with the
IPFS Corporation, therein financing their @) two excess D&O policies; (ii) earthquake policy; (11)
flood policy; and (iv) property policy. The Debtors’ are paying [PFS Corporation over a period a ten
(10) months, which began on November 1, 2020. Such premiums are financed at the annual
percentage rate of 5.184%, which results in total finance charges payable to IPFS Corporation of
$6,911.12. The Debtors’ seek authority, but not direction, to continue payment of their insurance
premiums under their agreement with IPFS Corporation. The Debtors’ submit that maintenance of
such agreement is necessary to its continued operations, a fair market rate, and materially beneficial
to the Debtors’ estates.

9. The Insurance Policies are essential to the preservation of the Debtors’ business. In
the Debtors’ business judgment any interruption of payments would adversely affect the Debtors’

ability to future policies on similarly favorable terms.

IV.
RELIEF REQUESTED & BASIS FOR RELIEF

10. The Debtors seek authority, in their sound business judgment, to (1) continue to
administer all of their Insurance Policies, as referenced herein and (ii) continue to pay certain
premiums, financed premiums, interest, deductibles, and related fees to the extent they may become
due and payable according to the terms of the Insurance Policies. The Debtors further request
authority to pay all such amounts in the ordinary course of business. For the reasons set forth
below, the Debtors believe that the relief requested is necessary and appropriate under the
circumstances.

11. Section 105(a) of the Bankruptcy Code provides, in relevant part, “[t]he court may
issue any order, process, or judgment that is necessary or appropriate to carry out the provisions of

this title.”

 

DEBTORS’ MOTION TO CONTINUE INSURANCE POLICIES Page 4 of 8
Case 20-32633-sgj11 Doc 10 Filed 10/23/20 Entered 10/23/20 19:47:13 Page5of13

12. Section 363(c) of the Bankruptcy Code provides, in relevant patt:

If the business of the Debtor is authorized to be operated under
section ... 1108 ... of this title [title 11] and unless the court orders
otherwise, the trustee may enter into transactions, including the sale
or lease of property of the estate, in the ordinary course of business,
without notice or a hearing, and may use property of the estate in the
ordinary course of business without notice or a hearing.

13. Maintenance of the Insurance Policies is essential for the Debtors. If these
Insurance Policies were to lapse, the Debtors would be exposed to substantial potential liability for
harm to persons or property of the Debtors, their non-debtor affiliates, and others. Moreover, the
U.S. Trustee’s Guidelines mandate maintenance of adequate insurance on the Debtors.

14. For such reasons stated herein, the maintenance of the Insurance Policies and the
payment of all premiums and amounts and continuance of various administration programs serve
the best interest of the Debtors’ estates and satisfies the particular compliance by the U.S. Trustee’s
Guidelines, Section VII (luswrance Requirements), and federal and/or state law as a condition of
operations. Therefore, the Debtors assert that this Court should approve the relief requested in this
Motion. Similar relief has been granted in other Chapter 11 cases in this District. See, eg, In re
HearUSA, Inc, No. 11-23341-EPK (Bankr. S.D. Fla. May 20, 2011); In re Gulfstream International
Group, Ine., et al, No. 10-44131-JKO (Bankr. $.D. Fla. November 8, 2010); In re Medical Staffing
Network Holdings, Inc., et al, No. 10-29101- EPK (Bankr. S.D. Fla. July 7, 2010); In re DM Industries,
Lid., No. 09-15533-LMI (Bankr. $.D. Fla. April 10, 2009); In re Gemini Cargo Logistics, Inc, No. 08-
18173-AJC (Bankr. $.D. Fla. June 20, 2008).

15. To the extent that any of the Insurance Policies may be deemed executory contracts,
the Debtors do not at this time seek authority to assume those contracts. The Debtors only request

authorizations as set forth herein, as may be necessary to keep the Insurance Policies in force.

A. The Requirements of Bankruptcy Rule 6003 are Satisfied

16. Bankruptcy Rule 6003 empowers a court to grant debtors relief within the first

 

DEBTORS’ MOTION TO CONTINUE INSURANCE POLICIES Page 5 of 8
Case 20-32633-sgj11 Doc 10 Filed 10/23/20 Entered 10/23/20 19:47:13 Page 6 of 13

twenty-one (21) days following the Petition Date “to the extent that relief is necessary to avoid
immediate and irreparable harm.” The Debtors assert that the relief requested herein is central to
the Debtors’ ability to transition their operations into these Chapter 11 Cases. Lack of such
authorization — or other simular relief sought by the Debtors — during the first twenty-one (21) days
of these Chapter 11 Cases would result in a severe disruption to the Debtors’ ability to operate at
this critical juncture. See In re Ames Dep't Stores, Inc, 115 B.R. 34, 36 n.2 (Bankr. $.D.N.Y. 1990)
(finding that “immediate and irreparable harm” exists where loss of the business threatens ability to
reorganize).

17. For all reasons set forth herein, the relief requested is necessary and proper in order
for continued operation of the Debtors’ business in the ordinary course, preserve the going concern
value of the Debtors’ operations, and ultimately maximize the value of the Debtors’ estates.
Accordingly, the Debtors submit that they have satisfied the “immediate and irreparable harm”
standard set out in Bankruptcy Rule 6003 to support the granting of the relief sought herein.

B. Request for Waiver of Bankruptcy Rules 6004(a) and 6004(h)

18. Given the nature of the relief requested, the Debtors respectfully request a waiver
of (i) the notice requirements under Bankruptcy Rule 6004(a); and (m1) the 14-day stay under
Bankruptcy Rule 6004(h), to the extent that either rule is applicable hereto.

C. Reservation of Rights

19, Nothing contained herein is intended or should be construed as an admission as to
the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any claim, ot
an approval or assumption of any agreement, contract or lease under Bankruptcy Code Section 365.
Likewise, if this Court grants the relief sought herein, any payment made pursuant to the Court’s
order is not intended and should not be construed as an admission as to the validity of any claim or

a waiver of the Debtors’ rights to dispute such claim subsequently.

 

DEBTORS’ MOTION TO CONTINUE INSURANCE POLICIES Page 6 of 8
Case 20-32633-sgj11 Doc 10 Filed 10/23/20 Entered 10/23/20 19:47:13 Page 7 of13

V. NOTICE

20. Notice of this Motion will be provided to: (1) the Office of the United States
Trustee; (1) the Debtors’ secured creditors; (iii) any party whose interests are directly affected by
this specific pleading; (iv) those persons who have formally appeared and requested notice and
service in these proceedings pursuant to Bankruptcy Rules 2002 and 3017; (v) counsel for the
proposed DIP Agent’; (vi) counsel for any official committees appointed by this Court; (vit) the
consolidated list of the 30 largest unsecured creditors of the Debtors; and (viii) all governmental
agencies having a regulatory or statutory interest in these cases (collectively, the “Notice Parties”).
Based on the urgency of the circumstances surrounding this Motion and the nature of the relief
requested herein, the Debtors respectfully submit that no further notice is required.
WHEREFORE, the Debtors respectfully request that the Court enter an ordet
substantially in the form of Exhibit “B” hereto (i) granting the relief requested in this Motion (a)
authorizing the Debtors to continue administering existing insurance policies and agreements
relating thereto; and (b) paying certain premiums, deductibles, and related fees, in the Debtors’
discretion, to the extent they become due and payable during the pendency of these Chapter 11

Cases; and (ii) granting such other relief as the Court deems just and proper.

DATED: October 23, 2020 Respectfully submitted,
LAW OFFICES OF FRANK J. WRIGHT, PLLC

By:

 

Frank J. Wright

Texas Bar No. 22028800
Jeffery M. Veteto

Texas Bar No. 24098548
Jay A. Ferguson

 

2“DIP Agent” means Goldman Sachs Special Lending Group, L.P., in its capacity as administrative agent under that
certain [Senior Secured Superpriority Debtor-in-Possession Financing Amendment dated as of [October __], 2020,
by and among, among others, the Debtors, the DIP Agent, and the lenders party thereto.

 

DEBTORS’ MOTION TO CONTINUE INSURANCE POLICIES Page 7 of 8
Case 20-32633-sgj11 Doc 10 Filed 10/23/20 Entered 10/23/20 19:47:13 Page 8 of 13

‘Texas Bar No. 24094648

2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was served on the
parties listed below, on all parties consenting to electronic service of this case ma the Court's ECF
system for the Northern District of Texas and ma United States Mail, first class postage prepaid, on
October 24, 2020 on the Debtor’s Top Thirty (30) Largest Unsecured Creditors.

U.S. Trustee

1100 Commerce St.
Room 976

Dallas, Texas 75242

[s/ Frank J. Wright
Frank J. Wright

 

DEBTORS’ MOTION TO CONTINUE INSURANCE POLICIES Page 8 of 8
13. Page9of13

47

11 Doc 10 Filed 10/23/20 Entered 10/23/20 19

“SQJ

Case 20-32633

 

 

[SeSvE‘z7z §

SE TET V9E

$ OGTEE'ESBT S$

12301

 

 

EZ D8E'DS

S6'786'% $

Ov TE6TTS

TECry’L

00°0SL'6ES

y9SOL'EE

00°0£0°2 $ | 00'0SE0T

OS'EZZ'E $

ISLIT‘ST

OS peZ'SE os'yzZ‘se

O6'T2T‘6T

TS'9pZ'bT

08°¥59'9R

ay

$ | 0s°609'S6

pasueuly Ayed
S 0} JuaWAeg UMOG - Aouaay

paoueuly Aye
Plg sJUSW|peIsu] 7g Sul]J]OD ajsumMs 0} JUaWAeg UMOG

pasueuly Ayed

Pig sjuawjeysuy 7g OD a[summs 0] JuawiAeg UMOG -
peaueury Aued

PlE spUsW}eIsUy y 02 aj8uims 0} JuUawAeg UMOG -
pasueury Aqed

PJE SJUTW/eISU] BY SUIjJOD a]3uIMS 0} JUaWAeg UMOG
ENCES

poesueuly Aqiedg
OD ajsuIms 0} JuawAed UMOK - jflg Aouad
peoueuly Aye
03 afBuims 0} JUaWAeYg UMOG - j]1g AsUaay

uopuoy Jo $,pAo}]

pen

TZ0Z/9T/OT 03 020Z/9T/OT pueli@ad - pooly

TZO2/T/z 04 0202/8/8

 

BUOISIEIS
| | oe very

dake] WOTS - ayenbuyye4g

aS:
JaAeq pig - Atiqery $s89x3 A OTS

nos = 2 AS

1202/10/20 91 0202/10/20 Ayliqen saoj2e1g JuawAo|diwy

 

00°287'8S

TZOZ/TO/LO 93 0Z02/T0/20 Ayigery Aveionpi4

 

1202/f0/20 03 Oc0z/T0/L0 AViqer] $4990 "F SLO}DOIG

 

00's7S‘997

qqny3 - la Pag
x

VND - [ld Pag

1202/10/40 93 0202/T0/L0

TZ07/TO/L0 94 0202/10/20

 

OT'89S

00°T89'S

 

3 811g

TZ0Z/T0/2Z0 03 0202/10/20

 

 

 

fzoszg S$ —

 

00'T20'6r

 

 

00'OTZ’06y

SS

$1 0ozzo‘ose = $

VND -HIg Dag

   
 

jengnyy Aqiaq! - fg DauG

 

1202/10/20 03 0202/T0/L0

  

T7Z02/TO/L0 03 020z/T0/L0

reninyw Ayaqry

quaUdinby pajuay wy pases) [oui Ayedoig

 

yuauiieisu; | sqwawy}eysu] jo #

quawAeg uMOg i

winiwatd |

Ag paiiia

 

sajeq way Arsijog 434129 panss}

 

 

 
Case 20-32633-Sgj11 Doc 10 Filed 10/23/20 Entered 10/23/20 19:47:13 Page 10of13

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
etal,\ §
DEBTOR. § Joint Administration Requested

 

 

1. The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
Grill Concepts Trademark Holdings, LLC (3096); Movie Guill Concepts I, Ltd. (6645); Movie Grill Concepts I, Ltd.
(2793); Movie Grill Concepts IV, Ltd. (1454); Movie Guill Concepts IX, LLC (3736); Movie Guill Concepts VI, Ltd.
(6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906), Movie Grill Concepts XI, LLC
(2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XTV,
LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLUI, LLC (9721); Movie Guill
Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVII, LLC (8322);
Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Guill Concepts XXII, LLC
(6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts
XXV, LLC (4985); Movie Grill Concepts XX VI, LLC (5233); Movie Grill Concepts XX VII, LLC (4427); Movie Grill
Concepts XXVUI, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223),
Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXUI, LLC (1505); Movie Grill Concepts
XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (605); Movie Grill Concepts XXXV, LLC (0571); Movie
Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXX VII, LLC (6401); Movie Grill Concepts XXXVIN,
LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
Movie Guill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVHI, LLC (8601); Movie Guill Concepts XLEX,
LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LIT,
LLC (8624); Movie Grill Concepts LUI, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Gull Concepts
LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
LLC (334); and MGC Management I, LLC (3224).

 

ORDER GRANTING MOTION TO CONTINUE INSURANCE POLICIES Page 1 of 4

EXHIBIT

oh

   
Case 20-32633-Sgj11 Doc 10 Filed 10/23/20 Entered 10/23/20 19:47:13 Page 11 of13

ORDER GRANTING MOTION FOR AUTHORIZATION TO (1) CONTINUE
TO ADMINISTER ALL INSURANCE POLICIES AND RELATED AGREEMENTS;

AND (II) HONOR CERTAIN OBLIGATIONS IN RESPECT THEREOF

Came on to be considered the Debtors’ Emergency Motion for Authorization to (1) Continue to
Administer All Insurance Policies and Related Agreements; and (I) Honor Certain Obligations in Respect Thereof
(the “Motion”2). By that Motion, the above-captioned Debtor requested the entry of an order
authorizing the Debtors to (1) continue to administer all insurance policies and related agreements; (1i)
continue certain related premium financing agreements; and (iii) honor certain obligations in respect
thereof, all as more fully set forth in the Motion. Based on the specific facts and circumstances of this
case and for the reasons stated on the record, which are incorporated herein, the Court finds that: (i)
it has jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. {§ 157 and 1334; (i)
this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court may enter a final order
consistent with Article HI of the Constitution; (i) venue is proper before this Court pursuant to 28
U.S.C. §§ 1408 and 1409; (tv) the relief requested in the Motion is in the best interests of the Debtors’
estates, their creditors and other parties in interest; (v) notice of the Motion and the hearing were
appropriate under the circumstances and no other notice need be provided; and (vi) upon review of
the record before the Court, including the legal and factual bases set forth in the Motion and the
statements made by counsel at the hearing, and after due deliberation thereon, there being found good
and sufficient cause exists it is hereby

ORDERED that:

1. The Motion ts granted;

2. The Debtors may, in their reasonable business judgment, continue to
administer all of the Insurance Policies, as described in Exhibit “A” to the

 

2 ‘Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.

 

ORDER GRANTING MOTION TO CONTINUE INSURANCE POLICIES Page 2 of 4
Case 20-32633-Sgj11 Doc 10 Filed 10/23/20 Entered 10/23/20 19:47:13 Page 12 of 13

Motion, in the ordinary course of their business, including to continue to pay
certain premiums, deductibles, related fees to the broker and insurance finance
premiums set forth therein to the extent they may become due and payable
according to the terms of the Insurance Policies or other related agreements.

3, Notwithstanding the relief granted herein and any actions taken hereunder,
nothing contained in the Motion or this Order or any payment made pursuant
to this Order shall constitute, nor is it intended to constitute: (1) an admission
as to the validity or priority of any claim or lien against the Debtor; (ii) a waiver
of the Debtors’ rights to subsequently dispute such claim or lien on any
grounds; (iit) a promise or requirement to pay any pre-petition claim; (iv) an
implication or admission that any particular claim is of a type specified or
defined in the Motion or this Final Order; (v) a request or authorization to
assume any pre-petition agreement, contract or lease pursuant to section 365
of the Bankruptcy Code; or (vi) a waiver of the Debtors’ rights under the
Bankruptcy Code or any other applicable law.

4. Notwithstanding anything to the contrary herein, nothing in this Order
authorizes the use of cash collateral or debtor-in-possession financing. Any
payments authorized to be made pursuant to the Motion shall be made only
to the extent authorized under the cash collateral and debtor-in-possession
financing order approved by the Court in effect as of the time such payment
is to be made (together with any approved budgets in connection therewith,
the “DIP Order”), and such payments shall be subject to the terms, conditions,
limitations, and requirements of the DIP Order in all respects. Any Agent
Consent (as defined in the DIP Order) or other consent or approval of the
DIP Agent given or requested in respect of any matters relating to this Order
shall require approval of the Requisite Lenders (as defined in the DIP Order);

5. Notwithstanding anything else in this Order to the contrary, any payments
authorized to be made by this Order shall be subject to the terms, conditions,
limitations, and resttictions set forth in that certain Order Granting Debtors’
Emergency Motion Pursuant to Sections 105, 345, 364, 363, 503, 1107 and 1108,
Authorizing (i) Maintenance of Existing Bank Accounts; (i) Continuance of Existing
Cash Management System, Bank Accounts and Checks and Related Forms; (iii) Continued
Performance of Intercompany Transactions; (iv) Linited Waiver of Section 345(b) Deposit
and Investment Requirements; and (v) Granting Related Relief;

6. Nothing herein alters or amends the terms and conditions of any of the
Insurance Policies or relieves the Debtor of any of its obligations under the
Insurance Policies.

7. The contents of the Motion satisfy the requirements of Bankruptcy Rule
6003(b).
8. Notice of the Motion as provided therein shall be deemed good and

sufficient notice of such Motion and the requirements of Bankruptcy Rule

 

ORDER GRANTING MOTION TO CONTINUE INSURANCE POLICIES Page 3 of 4
Case 20-32633-Sgj11 Doc 10 Filed 10/23/20 Entered 10/23/20 19:47:13 Page 13 of 13

6004(a) and the Local Rules are satisfied by such notice.

9. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this
Final Order are immediately effective and enforceable upon its entry.

10. This Court shall retain exclusive jurisdiction to hear and determine all matters
arising from or related to the implementation, interpretation and
enforcement of this Order.

IT ISSO ORDERED.

# # # End of Order # # #

SUBMITTED By:

Frank J. Wright

‘Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

 

ORDER GRANTING MOTION TO CONTINUE INSURANCE POLICIES Page 4 of 4
